—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination which denied petitioner’s application for a reduction in her real property tax assessment.
It is the taxpayer’s burden to make out a prima facie case that a tax assessment is erroneous (Matter of General Motors Corp. Cent. Foundry Div. v Assessor of Town of Massena, 146 AD2d 851, lv denied 74 NY2d 604). Here, having found, inter alia, that two of the sales upon which petitioner’s expert relied in preparing his appraisal were not comparable to the subject property, the Hearing Officer properly rejected the appraisal report (see, supra). Therefore, insofar as petitioner *940failed to present sufficient proof to overcome the presumption that the assessment was correct or to support the claim of unequal assessment, the Hearing Officer’s decision not to reduce the existing assessment must be upheld (see, Matter of Carriage House Motor Inn v City of Watertown, 136 AD2d 895, affd 72 NY2d 990). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.